Citation Nr: 1132804	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-34 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disorder.




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from August 1981 to August 1984.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  This additional development included obtaining any additional, relevant, medical treatment records and having the Veteran undergo VA compensation examinations for medical nexus opinions concerning the etiology of his claimed conditions, including especially in terms of whether they were caused or aggravated by his military service.  The AMC since has issued a supplemental statement of the case (SSOC) in May 2011 continuing to deny the claims, so they are again before the Board.

The claim for service connection for a bilateral foot disorder requires still further development, however, so the Board is again remanding this claim to the RO via the AMC.  Whereas the Board is going ahead and deciding the claim for hearing loss.


FINDING OF FACT

Although the Veteran has a bilateral (i.e., right and left ear) hearing loss disability according to VA standards, as well as credible evidence of noise exposure during his military service, the most probative (meaning competent and credible) medical and other evidence of record indicates this disability is unrelated to his military service, including specifically to the noise exposure during his service.



CONCLUSION OF LAW

The Veteran's bilateral hearing loss disability was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a June 2007 VCAA notice letter was sent prior to initially adjudicating this claim in the August 2007 decision at issue in this appeal, so in the preferred sequence.  That letter informed the Veteran of the type of information and evidence required to substantiate this claim for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

And as for the duty to assist, the Veteran's service treatment records (STRs) have been obtained and associated with the claims file for consideration.  His VA outpatient treatment (VAOPT) records also were obtained, including following and as a result of the Board's June 2010 remand directive.  He has not identified any other evidence pertinent to this claim that has not been obtained.  

Also pursuant to the Board's June 2010 remand directive, the Veteran had a VA compensation examination in August 2010 for a medical opinion concerning whether he has sufficient hearing loss to constitute a ratable disability by VA standards and, once determined he does, for an opinion concerning whether this hearing loss disability is attributable to his military service - and especially to any noise exposure during his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In obtaining these additional VAOPT records and medical nexus opinion, there was compliance with these June 2010 remand directives as they relate to this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Statutes and Regulations Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence of current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases ( such as organic diseases of the nervous system including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Further, evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Whether the Veteran is Entitled to Service Connection for Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board's June 2010 remand was partly to determine whether the Veteran has sufficient hearing loss to be considered a ratable disability according to this applicable VA regulation, § 3.385.  And the results of the August 2010 hearing evaluation he had on remand confirm that he does since he had 40-decibel (dB) losses in each ear at 3,000 Hz and even greater 50-dB losses in each ear at 4,000 Hz.  This VA examiner diagnosed bilateral sensorineural hearing loss.

A prior, May 2007, hearing evaluation resulted in this same diagnosis of high frequency sensorineural hearing loss (HFSNHL), bilaterally (AU).

So there is no disputing the Veteran has a ratable bilateral hearing loss disability according to the requirements of § 3.385, but questions remain as to its etiology - and particularly insofar as whether it was caused or aggravated by his military service as he is alleging or, instead, is the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this equally critical respect that his claim fails.

The Veteran had a hearing evaluation in June 1981 in anticipation of his enlistment into the military.  And, for the most part, his hearing was within normal limits at all frequencies tested; the audiogram revealed pure tone thresholds in his right ear at 1000, 2000, 3,000, and 4000 Hertz of 5, 10, 5, and 25 decibels, respectively; and in his left ear the pure tone thresholds were 5, 15, 15, and 25 decibels, respectively.  So there was only hearing loss in the 4,000 Hz frequency, not any of the others, and, even then, only according to Hensley not 38 C.F.R. § 3.385 so as to have constituted a ratable disability.  In August 1981, the month he began serving on active duty, he was treated for excessive cerumen (ear wax).  An April 1982 audiogram, so a little less than one year later, revealed pure tone thresholds in his right ear at 1000, 2000, 3,000, and 4000 Hertz of 10, 15, 10, and 20 decibels, respectively; and in his left ear the pure tone thresholds were 10, 15, 20, and 20 decibels, respectively.  So there was no longer any hearing loss in either ear, even according to Hensley, certainly not according to 38 C.F.R. § 3.385.  A June 1983 audiometric evaluation, so the year after that, shows approximate pure tone thresholds in the right ear at 1000, 2000, 3,000, and 4000 Hertz of 15, 15, 15, and 15 decibels, respectively; and in the left ear the pure tone thresholds were 15, 15, 15, and 25 decibels, respectively.  So there was only slight indication of hearing loss in the left ear at 4,000 Hz as all of the other frequencies, for both ears, had hearing acuity within normal limits.  In February 1984 he was treated for a superficial right ear abrasion.  When subsequently examined in August 1984 prior to his separation from service, an audiogram revealed pure tone thresholds in his right ear at 1000, 2000, 3,000, and 4000 Hertz of 10, 10, 5, and 10 decibels, respectively; and in his left ear the pure tone thresholds were 10, 5, 10, and 20 decibels, respectively.  Hence, he did not have hearing loss, even according to Hensley, certainly not according to § 3.385, when examined for discharge from service.

In Hensley, 5 Vet. App. at 159, the Court explained that the absence of sufficient hearing loss during service to satisfy these requirements of § 3.385 is not a bar to service connection, as a Veteran may still establish his entitlement to service connection for a current hearing loss disability by showing he now satisfies these threshold minimum requirements of § 3.385 (which, as mentioned, the Veteran has) and if there is evidence indicating this current hearing loss disability is related to his military service as opposed to other unrelated or intercurrent factors or causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

When previously remanding this claim in June 2010, the Board observed there was evidence in the file indicating the Veteran was awarded the sharpshooter badge for the M16, as well as first class badge with hand grenade bar - in turn suggesting he was exposed to a significant amount of noise during his military service.  See 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), requiring due consideration be given to the places, types and circumstances of his service in determining whether he sustained a relevant injury or contracted a relevant disease while in service.  He reiterated this history during his August 2010 VA compensation examination.  And, indeed, he is competent to report what occurred in service because his lay testimony regarding his firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  So the Board concedes he sustained the type of acoustic trauma alleged in service.  It still has to be proven that his hearing loss disability is a consequence, however, and the August 2010 VA compensation examiner disputed this notion and ruled out this posited correlation.

After considering the Veteran's relevant medical and occupational histories, this commenting VA audiologist concluded in his August 2010 report that the Veteran's hearing loss is less likely than not (less than 50/50 probability) caused by or a result of noise trauma during his military service.  In explanation, this examiner pointed out the Veteran's induction and separation audiograms indicate normal hearing bilaterally (apparently referring to the requirements of 38 C.F.R. § 3.385 versus those discussed in Hensley).  This VA examiner then goes on to explain that the Institute of Medicine (IOM) concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed onset hearing loss.  The IOM, he conceded, did not rule out that delayed onset might exist, but because the requisite longitudinal animal and human studies have not been done and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  Also, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the even higher Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  For non-combat Veterans providing non-medical related testimony regarding an event during service, however, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements and testimony.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

And, here, this VA compensation examiner that commented unfavorably on the merits of this case readily acknowledged the Veteran sustained relevant injury in service (namely, acoustic trauma from noise exposure), just nonetheless ultimately determined the current hearing loss is not a consequence, so not a result of that conceded noise exposure in service.  Hence, this VA compensation examiner did not dispute the notion that there was relevant injury (noise exposure) in service, instead, determined that given the Veteran did not have indication of hearing loss in service based on the results of his induction and separation audiograms, the most current medical research in this subject matter area indicates his current hearing loss is unrelated to that noise exposure in service because it does not support the notion of delay-onset hearing loss, meaning hearing loss later developed.  Therefore, the lack of any objective indication of hearing loss during the relevant time period in question, i.e., during service, such as would have been documented on audiogram, takes on added significance, especially in light of the scientific research cited by IOM tending to refute the notion of any delayed-onset of hearing loss.  Moreover, the Veteran's STRs do show significant changes in his hearing acuity when comparing the results of his entrance and separation examinations.

It is additionally worth noting that there are no clinical records reflecting complaints, diagnosis or findings related to hearing loss until May 2007, so for over 23 years after the Veteran's military service ended.  The mere fact that there is no documentation of this condition for so long after service is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Cf. Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" that tends to disprove the existence of an alleged fact).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  

Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Relevant continuous symptoms, not necessarily treatment for them, is the real essence of 38 C.F.R. § 3.303(b) and Savage, 10 Vet. App. at 494-97, to establish continuity of symptomatology since service and provide the required alternative nexus in the absence of supporting medical evidence.  But the Veteran has not shown he has experienced continuous hearing loss since service, and the August 2010 VA examiner has cited the absence of any immediate onset of hearing loss, as confirmed by objective rather than mere subjective means (i.e., an audiogram), as sufficient reason to disassociate the Veteran's current hearing loss from the noise exposure he had in service.  This examiner's opinion was based on reasonable medical principles that are supported by the evidentiary record and, as importantly, contained discussion of the underlying rationale, which is where most of the probative value is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  See, too, Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)


For these reasons and bases, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, so in turn the benefit of the doubt rule does not apply, and this claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for bilateral hearing loss is denied.


REMAND

The Veteran also contends that service connection should be granted for bilateral pes planus (i.e., flat feet).  There are no foot abnormalities noted in the report of his June 1981 military enlistment examination.  However, during service, he complained of foot pain on more than one occasion.  Further, bilateral pes planus was noted in the report of an examination conducted in August 1984 in anticipation of his separation from service.

The Board therefore remanded this claim in June 2010 to have the Veteran undergo a VA compensation examination for a medical nexus opinion regarding the etiology of this bilateral foot disability - but especially in terms of whether there is the required clear and unmistakable evidence indicating it pre-existed his military service (i.e., is congenital or developmental), and, if there is, also clear and unmistakable evidence indicating it was not aggravated during or by his service beyond its natural progression, versus initially manifested during his service (i.e., is acquired).  But in considering this determinative issue of causation, the August 2010 VA compensation examiner stated that she could not resolve this issue without resorting to mere speculation.


Statements like this from doctors or examiners that are, for all intents and purposes, inconclusive as to the origin of a disorder cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  But by the same token, these type opinions cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

More recent precedent cases, however, have further addressed this situation.  See, e.g., Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (indicating an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.).  See also Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008) (A determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling.")

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  In further discussion, the Jones' Court indicated there must be some assurance that VA has exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Jones' Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  But, again, this must be clear from the record, which in this case, it is not.

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  If still available to provide further comment, forward the claims file to the VA physician that performed the August 2010 C&P examination of the Veteran and ask that he submit an additional statement concerning the etiology of the Veteran's bilateral pes planus.

Responses are particularly needed concerning the following questions:

Did the Veteran clearly and unmistakably have 
pre-existing pes planus when beginning his military service in August 1981?  If he did, is there also clear and unmistakable evidence this pre-existing condition was not aggravated during or by his military service from August 1981 to August 1984, that is, beyond its natural progression?


If, instead, it is determined he has acquired pes planus, then what is the likelihood (very likely, as likely as not, or unlikely) this acquired disorder initially manifested during his military service or is otherwise attributable to his military service?

In providing this requested medical comment, the examiner must remain mindful of these differing standards of proof.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non- aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In comparison, the term "as likely as not" (i.e., at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Because the Veteran is competent to report the onset of foot pain in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's complaints of foot pain while in service as documented in his service treatment records (STRs).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).

*And, if at all possible, this examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of causation, rather than merely stating as he did in August 2010 that he cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make these remaining determinations.

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

And to facilitate providing this additional comment, it is imperative the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize himself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering this remand.

*If reexamination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

2.  Upon completion of this additional development, readjudicate this remaining claim for service connection for a bilateral foot disorder (bilateral pes planus) in light of this additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


